324 F.2d 491
Norman Curtis EDGINGTON, Appellant,v.UNITED STATES of America, Appellee.
No. 7354.
United States Court of Appeals Tenth Circuit.
Nov. 19, 1963.

L. R. Sutin and Edward L. Yudin, Albuquerque, N.M., for appellant.
L. D. Harris, Asst. U.S. Atty.  (John Quinn, U.S. Atty., was with him on the brief), for appellee.
Before PICKETT, LEWIS and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appellant was convicted of a criminal offense designated under Section 40-34-21, New Mexico Statutes Annotated, 1953 Comp., and made cognizable as a federal offense by 18 U.S.C.A. 1152.  He appeals asserting, among other things, that he was prejudiced at the trial below by remarks made by both the trial court and the prosecuting attorney.


2
An examination of the record reveals that the prosecuting attorney repeatedly projected himself personally into the trial events and that upon one occasion the trial court engaged in a colloquy with the defendant upon a personal basis.  Although appellant failed to make timely objection to the conduct of the prosecutor or to the remarks of the court we think it clear that prejudice resulted and denied appellant his right to a fair and impartial trial.


3
The judgment is reversed with directions to grant appellant a new trial.